739 N.W.2d 335 (2007)
ESTATE OF Elena STOYKA, by Michelle Stoyka, Personal Representative, and Michelle Stoyka and Michael Stoyka, Individually, Plaintiffs-Appellees,
v.
MT. CLEMENS GENERAL HOSPITAL, and Dr. Michael Kitto, Defendants-Appellees, and
Macomb Emergency Care Physicians, P.C., and Dr. Robert Faber, Defendants-Appellants, and
St. Joseph Mercy of Macomb and Dr. Harry Aretakis, Defendants.
Docket No. 134020. COA No. 271970.
Supreme Court of Michigan.
October 12, 2007.
On order of the Court, the application for leave to appeal the April 19, 2007 judgment *336 of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the plaintiffs' notices of intent met the requirements set forth in MCL 600.2912b(4) and Roberts v. Mecosta Co. General Hosp. (After Remand), 470 Mich. 679, 684 N.W.2d 711 (2004). The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.